DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a hand-held surgical instrument”, on line 2 of claim 1 and “an interface portion”, on line 4 of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the recitation “verifying integrity of the data communication”, on line 1-2, is indefinite in a light of the specification in claim 6. It is unclear how to verify integrity of the data communication.
Claims 7-8 are rejected due to their dependencies on the base claim 6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 5-8 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
The steps of limitations “transmitting a data communication”, “verifying integrity of the data communication”, “computing a security code”, “comparing the computed security code to a security code received with the data communication” and “computed security code does not match the received security code” are considered to be “An idea ‘of Itself’” (has been found by the court to be an abstract idea), e.g. mental process (thinking), that “can be performed in the human mind, or by a human using a pen and paper”. These 
No physical transformation of the data transmitting, verifying, computing, comparing determined by the claimed step(s).
Thus, these claims is not patent eligible. Claims 9 and 10 also disclose abstract ideas due to their dependencies on the base claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (hereinafter Reid, US 8,912,746 B2) in view of Bonutti et al. (hereinafter Bonutti, US 2019/0254755 A1), further in view of Nicholas et al. (hereinafter Nicholas, US 9,597,104 B2).
For claim 1, Reid discloses a method of using a surgical modular robotic assembly (Fig. 1 of Reid discloses a method of using a surgical modular robotic assembly – see Reid, Fig. 1, col. 5, lines 39-41 and col. 6, line 44 through col. 7, line 2) including an interchangeable motor pack (Fig. 7 of Reid discloses an 
releasably attaching the interface portion of the interchangeable motor pack to the robotic surgical instrument (Figs. 5A-5B and 6A-6B of Reid disclose releasably attaching the interface portion of the interchangeable motor pack 76 to the robotic surgical instrument  22 – see Reid, Figs. 5A-5B and 6A-6B, col. 8, lines 1-33).
Reid and Bonutti are silent for disclosing:
releasably attaching an interface portion of the interchangeable motor pack to the handheld surgical instrument;
causing the interchangeable motor pack to drive a first surgical tool of the hand-held surgical instrument;
stopping the interchangeable motor pack from driving the first surgical tool; 
disconnecting the interface portion from the hand-held surgical instrument.
However, Nicholas discloses a handheld surgical instrument (Fig. 1 of Nicholas discloses a handheld surgical instrument 100 – see Nicholas, Fig. 1, col. 5, lines 40-43) and method of use (see Nicholas, Figs. 1-3 and 27, title, col. 5, lines 14-17 and col. 5, line 44 through col. 6, line 13), the method comprising:

causing the interchangeable motor pack to drive a first surgical tool of the hand-held surgical instrument (Figs. 1 and 6-8 of Nicholas discloses causing the interchangeable motor pack 160 to drive a first surgical tool 304 of the hand-held surgical instrument – see Nicholas, Figs. 1 and 6-8, col. 7, lines 48-65 and col. 13, lines 59-67);
stopping the interchangeable motor pack from driving the first surgical tool (Figs. 1-3 and 9 of Nicholas discloses stopping the interchangeable motor pack 166 from driving the first surgical tool 300 via the pressed buttons 124, 126 Nicholas, Figs. 1-3 and 9, col. – see col. 8, lines 8-60); 
disconnecting the interface portion from the hand-held surgical instrument (Figs. 3 and 5-6 of Nicholas disclose disconnecting the interface portion from the hand-held surgical instrument 100 – see Nicholas, Figs. 3, 5-6, col. 6, line 56 through col 7, line 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Reid in view of Bonutti to incorporate teaching of Nicholas for purpose of improving surgical modular robotic assembly in order to perform surgery by surgeon manually.
	For claim 2, Reid in view of Bonutti, further in view of Nicholas disclose the method of Claim 1, further comprising causing the interchangeable motor pack to drive a second surgical tool (Fig. 1 of Reid discloses causing the interchangeable motor pack 76 to drive a second surgical tool 26 – see Reid, Fig. 1, col. 6, line 65 through col. 7, line 2).
For claim 3, Reid in view of Bonutti, further in view of Nicholas disclose the method of Claim 2, further comprising establishing a first connection between the robotic surgical instrument and a first surgical hub (Fig. 4 of Reid disclose a first connection between the robotic surgical instrument 54 and a first surgical hub 58 – see Reid, Fig. 4, col. 7, line 42-67).
For claim 4, Reid in view of Bonutti, further in view of Nicholas disclose the method of Claim 3, further comprising establishing a second connection between the robotic surgical instrument and a second surgical hub (Figs. 1-2 of Bonutti discloses establishing a second connection between the robotic surgical instrument and a second surgical hub – see Bonutti, Figs. 1-2, paragraphs [0019], [0024] and [0029]-[0030]).
For claim 5, Reid in view of Bonutti, further in view of Nicholas disclose the method of Claim 3, further comprising transmitting a data communication through the first connection (see Reid, Fig. 4, col. 7, line 42-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846